third party communication date of communication month dd yyyy cca-08280238-15 id uilc number release date from -------------------- sent friday date pm to --------------- cc bcc subject fw levy question from the field one thing in addition to the voice message i left earlier this week reading over the email from ------ again i noticed the question suggests that the tp had not yet made the request and there were no proceeds yet i should clarify that that if the tp has any vested property rights in a pension_plan the service can levy the issue becomes when the levy source is obligated to turn over funds in response to the levy
